PRICE, Judge,
concurring:
Although I agree with Judge Cercone’s treatment of the substantive issue in this case, I believe that appellant has not properly preserved it for our review. Therefore, the judgment of sentence of the lower court should be affirmed without reaching the merits.
In 1961, appellant was convicted of assault and battery, aggravated assault and battery, indecent assault, and assault and battery with intent to ravish. On May 11, 1970, appellant was found guilty by a jury of aggravated robbery, carrying a concealed deadly weapon, and forcible rape. After appellant testified at the 1970 trial, evidence of the 1961 convictions, in addition to evidence of convictions on similar charges in 1965, was admitted to impeach his credibility. The earlier convictions were also considered by the sentencing judge. Appellant appealed the 1970 judgment of sentence to this court alleging, inter alia, that it was error to admit evidence of the prior convictions because of their prejudicial effect. This court affirmed the judgment of the lower court. Commonwealth v. Jones, 219 Pa.Super. 723, 280 A.2d 446 (1971), and the Supreme Court denied allocatur 219 Pa. Super, xxxviii (1973).
Subsequently, appellant filed two PCHA1 petitions. The first, a counseled petition, challenged the 1961 convictions. The second petition, filed pro se, challenged the 1970 convictions. The latter petition was dismissed without a hearing, but the former petition resulted in a reversal of the 1961 convictions and the granting of a new trial. The earlier convictions were reversed pursuant to Douglas v. California, 372 U.S. 353, 83 S.Ct. 814, 9 L.Ed.2d 811 (1963), and the right to appeal was granted nunc pro tunc. When a diligent search uncovered no record of the earlier proceedings, a new trial was mandated. Commonwealth v. Goldsmith, 452 Pa. 22, 304 A.2d *355478 (1973). The case was nolle prossed on April 16, 1974.
Finally, on September 5, 1974, the appellant filed the PCHA petition presently under consideration, contending that it was error to admit the invalid 1961 convictions to impeach his testimony and to enhance punishment in the 1970 trial. Appellant relied, and continues to rely, on an argument synthesized from Loper v. Beto, 405 U.S. 473, 92 S.Ct. 1014, 31 L.Ed.2d 374 (1972); United States v. Tucker, 404 U.S. 443, 92 S.Ct. 589, 30 L.Ed.2d 592 (1972), and Douglas v. California, supra. See also Commonwealth v. Calvert, 463 Pa. 211, 344 A.2d 797 (1975). Relying on Tucker, the PCHA court remanded the case for resentencing, but otherwise denied the relief requested in appellant’s petition. The Commonwealth has not appealed that portion of the PCHA court’s order remanding for resentencing. On March 5, 1975, appellant was resentenced to two concurrent terms of from four to eight years. From that judgment of sentence, appellant appeals.
Generally, appellant contends that because the invalid convictions were used to impeach his testimony at the 1970 trial, the convictions there obtained must be reversed. However, before we can consider this issue, we must determine whether appellant has properly preserved it for our consideration.2 Appellant failed to raise the invalidity of his prior convictions at every step of the trial, denying the lower court the opportunity to consider the issue. Thus, we cannot consider it on appeal. Commonwealth v. Mitchell, 464 Pa. 117, 346 A.2d 48 (1975); Commonwealth v. Clair, 458 Pa. 418, 326 A. 2d 272 (1974). Appellant contends that at the time of *356the 1970 trial, the invalidity of the earlier convictions had not been established. However, the convictions were as invalid then as they were when he actually challenged them. This is not a case where a retroactive right has been declared to exist subsequently to appellant’s trial. 19 P.S. § 1180-3 (c) (12). All the facts available to appellant in 1973, when he filed the successful PCHA petition, were also available in 1970. Therefore, appellant could have presented the issue to the lower court, but failed to do so. See Commonwealth v. Simon, 446 Pa. 215, 285 A.2d 861 (1971).
Examined in this light, it is clear that Loper v. Beto, supra, is easily distinguishable from the present case. The trial at which Loper was impeached occurred in 1947, prior to the decision in Gideon v. Wainwright, 372 U.S. 335, 83 S.Ct. 792, 9 L.Ed.2d 799 (1963). Thus, the convictions used to impeach Loper were not invalid at that time, or at least, it would have been impossible for him to have established their invalidity. That is not true of the appellant in this case. Here, appellant could have utilized a procedure to protect himself. See, e. g., Commonwealth v. Sheehan, 446 Pa. 35, 285 A.2d 465 (1971). Therefore, no procedural default precluded the Supreme Court from considering the issue in Loper.3
The dissent contends that in order for appellant to have raised the issue in the lower court, he would have had to have anticipated United States v. Tucker, supra. I do not believe that this is so. In Tucker, the Court applied Gideon v. Wainwright, supra, both retroactively and collaterally. In other words, not only were the convictions obtained in violation of Gideon retroactively in*357valid, but, collaterally, a conviction obtained using those convictions was also invalid.
In this case, if appellant had raised the invalidity of his 1961 convictions during the 1970 trial, no collateral attack would have been involved. Furthermore, while the issue of whether convictions obtained in violation of Gideon v. Wainwright, supra, could be used to impeach had not been decided, it had certainly been broached. See Shorter v. United States, 412 F.2d 428 (9th Cir. 1969), cert. denied, 396 U.S. 970, 90 S.Ct. 454, 24 L.Ed. 2d 436 (1969); Subiloski v. Scafati, 294 F.Supp. 18 (D. Mass.1968). Moreover, by the time of appellant’s trial, the seeds of Tucker and Loper had been sown by the cases considering the use of invalid convictions to enhance punishment under state rescidivist statutes. See Burgett v. Texas, 389 U.S. 109, 88 S.Ct. 258, 19 L.Ed.2d 319 (1967); Gilday v. Scafati, 428 F.2d 1027 (1st Cir. 1970), cert. denied, 400 U.S. 926, 91 S.Ct. 188, 27 L.Ed.2d 186 (1970); Oswald v. Crouse, 420 F.2d 373 (10th Cir. 1969); Losieau v. Sigler, 406 F.2d 795 (8th Cir. 1969), cert. denied, 396 U.S. 988, 90 S.Ct. 475, 24 L.Ed.2d 452 (1969); Williams v. Coiner, 392 F.2d 210 (4th Cir. 1968).
The language of Burgett is particularly relevant. In that case, four prior uncounseled felony convictions were introduced to enhance Burgett’s sentence pursuant to the Texas rescidivist statute. The Supreme Court held that the introduction of such convictions violated the defendant’s right to counsel: “To permit a conviction obtained in violation of Gideon v. Wainwright to be used against a person either to support guilt or enhance punishment for another offense (see Greer v. Beto, 384 U.S. 269, 86 S.Ct. 1477, 16 L.Ed.2d 526) is to erode the principle of that case.” 389 U.S. at 115, 88 S.Ct. at 262. Therefore, to say that appellant was incapable of knowing that the convictions could have been excluded is simply unrealistic.
*358It might also be contended that appellant’s failure to raise the issue in the lower court was the product of ineffective assistance of counsel, and, therefore, no waiver occurred. Commonwealth v. Wideman, 453 Pa. 119, 306 A.2d 894 (1973). This, too, presents a troublesome issue, because the doctrine of ineffective assistance of counsel has been touted as a sufficient replacement for the now defunct doctrine of basic and fundamental error. See Commonwealth v. Clair, supra. However, the proposed replacement may not quite be up to the task. See Commonwealth v. Krall, 239 Pa.Super. 482, 360 A.2d 691 (1976). Nevertheless, a defendant is not constitutionally entitled to omniscient, faultless counsel. He is only entitled to effective counsel. What appears, through hindsight, to have been error will not necessarily have been ineffectiveness at the time. Commonwealth ex rel. Washington v. Maroney, 427 Pa. 599, 235 A.2d 349 (1967). I do not believe that a claim of ineffective assistance of counsel can be predicated on an attorney’s failure to check the validity of every conviction on a client’s “rap sheet”. Some of our more notorious citizens have “rap sheets” of astonishing length. An attorney would not be remiss, but would be eminently reasonable, in concluding that the finite amount of time that he has available for a case could be more productively devoted to other pursuits in his client’s interest.

. Act of Jan. 25, 1966, P.L. (1965) 1580, § 1 (19 P.S. § 1180-1) et seq. (Supp.1975-76).


. Absent extraordinary circumstances, an issue is waived if “[t]he petitioner knowingly and understandingly failed to raise it and it could have been raised before trial, at the trial, on appeal, in a habeas corpus proceeding or any other proceeding actually conducted, or in a prior proceeding actually initiated under” the Post Conviction Hearing Act. Act of Jan. 25, 1966, P.L. (1965) 1580, i 4 (19 P.S. § 1180-4) (Supp. 1975-76).


. It has long been recognized that a procedural default in a state court proceeding can serve as an “adequate state ground” to prevent review of Federal Constitutional claims. Henry v. Mississippi, 379 U.S. 443, 85 S.Ct. 564, 13 L.Ed.2d 408 (1965); Wolfe v. North Carolina, 364 U.S. 177, 80 S.Ct. 1482, 4 L.Ed.2d 1650 (1960); Edelman v. California, 344 U.S. 357, 73 S.Ct. 293, 97 L.Ed. 387 (1953).